United States Court of Appeals
                       For the First Circuit
No. 02-1852

                      NYDIA ESTADES-NEGRONI,
                       Plaintiff, Appellant,

                                v.

          THE ASSOCIATES CORPORATION OF NORTH AMERICA,
                  ASSOCIATES FINANCIAL SERVICES,
              ASSOCIATES FIRST CAPITAL CORPORATION,
          ASSOCIATES CORPORATION OF PUERTO RICO, INC.,
                      Defendants, Appellees.



                           ERRATA SHEET


     The opinion of this Court issued on October 1, 2003 is amended
as follows:

     On p. 8, ll. 16-22 - Replace "'To survive summary judgment,
the employee must first either present direct evidence of
discrimination or make out a prima facie case of discrimination"
under the familiar McDonnell Douglas burden-shifting paradigm.
Bramble v. American Postal Workers Union, Providence Local, 135
F.3d 21, 25 (1st Cir. 1998); see also McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802-05 (1973).'" with "In Desert Palace, Inc.
v. Costa, 123 S. Ct. 2148 (2003), decided after the district court
order in this case, the Supreme Court held that "direct evidence"
is not required to prove employment discrimination in a mixed-
motive case. Accordingly, we must consider both "direct evidence,"
see Vesprini v. Shaw Contract Flooring Servs., 315 F.3d 37, 41 (1st
Cir. 2002) (noting that "the term 'direct evidence' normally
contemplates only those statements by a decisionmaker that directly
reflect the alleged animus and bear squarely on the contested
employment decision") (internal quotation marks and citations
omitted), and circumstantial evidence."

     On p. 8, l. 23 - p. 9, l. 4 - Delete from "In the
discrimination context" to and including "quotation marks and
citations omitted)."

     On p. 9, l. 7 - Replace the word "direct" with "sufficient".
     On p. 10, l. 14 - Insert the words "mixed-motive" between "a"
and "case".

     On p. 10, l. 14 - Delete the words "based on direct evidence".

     On p. 10, l. 15 - Delete the word "direct".

     On p. 11, l. 4 - Replace the word "judgments" with "judgment".

     On p. 11, l. 5 - Replace "See, e.g.," with "Cf.".